DETAILED ACTION
	This application has been examined. Claims 1-21 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are moot in view of the new grounds for rejection.
While Yoon-Zhang substantially disclosed the claimed invention Yoon-Zhang does not disclose (re. Claim 1) after determining having limited or no access to the production environment: receiving, by the computer system, a request to perform an offline connectivity check between a source endpoint and a destination endpoint;
   based on the logical network information, performing, by the computer system, an offline traversal of the logical network path without injecting a packet to the production environment .
 Hong Paragraph 34 disclosed wherein retrieved network data is stored at the storage 156 and is used by a path traversal engine 152 for identifying a packet-traversal path 170 in the logical network 110. The user interface 152 of the troubleshooting system 150 provides a troubleshooting request 160 that specifies a source identifier and a destination identifier. The path traversal engine 152 in turn uses the source identifier to identify the start of the path, and then identifies the network nodes in the logical network 110 that would be traversed by a packet whose destination address correspond to the destination identifier. In other words, the path traversal engine 152 produces the path 170 by emulating the forwarding of such a packet according to the content of the retrieved network data.
Hong disclosed (re. Claim 1) after determining having limited or no access to the production environment (Hong-Paragraph 80, receiving a troubleshooting request and for displaying the path reported by the path traversal engine)
receiving, by the computer system, a request to perform an offline connectivity check between a source endpoint and a destination endpoint;(Hong-Paragraph 66, troubleshooting system is provided by a computing device that is separate from the virtual network forwarding engine being monitored (e.g., a computing device that is not the host machine that is serving as a virtual network forwarding engine) )
   based on the logical network information, performing, by the computer system, an offline traversal of the logical network path without injecting a packet to the production environment (Hong-Paragraph 34,retrieved network data is stored at the storage 156 and is used by a path traversal engine 152 for identifying a packet-traversal path 170 in the logical network 110. The user interface 152 of the troubleshooting system 150 provides a troubleshooting request 160 that specifies a source identifier and a destination identifier. The path traversal engine 152 in turn uses the source identifier to identify the start of the path, and then identifies the network nodes in the logical network 110 that would be traversed by a packet whose destination address correspond to the destination identifier. In other words, the path traversal engine 152 produces the path 170 by emulating the forwarding of such a packet according to the content of the retrieved network data.)
Yoon,Zhang and Hong are analogous art because they present concepts and practices regarding monitoring traffic flows through service chains.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Hong into Yoon-Zhang.  The motivation for the said combination would have been to enable identifying if any of the forwarding tables or routing tables stored in the monitored virtual network forwarding engine contains an error, the troubleshooting system may report an erroneous path, such as a path that does not reach the requested destination.(Hong-Paragraph 59)
 
Priority
	The effective date of the claims described in this application is January 21, 2020.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5-6,8-9,12-13,15-16,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (USPGPUB 2017/0149626) further in view of Zhang (USPGPUB 2018/0123930) further in view of Wang (USPGPUB 2017/0171055) further in view of Hong (USPGPUB 2017/0288981).
In regard to Claim 1
Yoon Paragraph 87 disclosed wherein cross file analysis module 416 may use the timing information 314 for the matched trace IDs 306 to perform the network communications analysis and to determine the root causes of problems that can be identified via timing issues. Example network communications analysis may relate to packet drop rate, congestion windows, packet loss, packet error rate, etc. Results from the network communication analysis may identify one or more network nodes along the communication path that are the root cause of the problems, and why the one or more nodes are the root cause of the problems. The QoE optimization system 110 can determine the geographic location of the mobile device 102, or MTN nodes 106 such that a particular geographic location can be identified as having data connectivity issues.
Yoon Paragraph 143 disclosed wherein mobile device QoE diagnostic file(s) may be transmitted to the QoE analyzer 180 of FIG. 1C when network traffic is low, at a minimum, or during off-peak times. The mobile device QoE diagnostic file(s) may be transmitted only when a mobile device 102 is connected to a WiFi network, or may be transmitted at night when network traffic is low.
Yoon disclosed (re. Claim 1) a method for a computer system to perform an offline connectivity check, wherein the method comprises:
receiving a request to perform an connectivity check between a source endpoint and a destination endpoint;(Yoon-Figure 5,Paragraph 92, cross file analysis module 416 may perform analysis automatically, and send out the command to the mobile devices to generate the errors logs and/or trace file ) 
obtaining logical network information (Yoon-Paragraph 75, trace ID 306 is unique for the data packet or correlates related data packets, so that the data packets can be tracked through their communication paths) associated with a production environment in which multiple logical network elements are deployed;(Yoon-Paragraph 85, By merging and/or correlating the trace files, the trace file correlation module 414 matches trace IDs 306 from different nodes that may be associated with the same data packet)
based on the logical network information, identifying a logical network path connecting the source endpoint and the destination endpoint, (Yoon-Paragraph 75, trace ID 306 includes a source port number, and a destination port number )  wherein the logical network path includes at least a subset of the multiple logical network elements; (Yoon-Paragraph 85, By merging and/or correlating the trace files, the trace file correlation module 414 matches trace IDs 306 from different nodes that may be associated with the same data packet)
based on the logical network information, performing network communications analysis of the logical network path; (Yoon-Paragraph 97, FIG. 5, a horizontal correlation of packets communicated across multiple nodes of a network. Horizontal correlation may use horizontal unique trace IDs based on packet header information to correlate the packets across the multiple nodes. In contrast, vertical correlation refers to packets as they are communicated amongst multiple different layers (e.g., OSI model layers or stacks) at a single node, as further discussed with respect to FIG. 6. Vertical correlation may use a vertical unique trace ID based on IP payloads to correlate the packets as they are communicated through the layers )   and
in response to detecting a connectivity issue during the network communications analysis, (Yoon-Paragraph 87, QoE optimization system 110 can determine the geographic location of the mobile device 102, or MTN nodes 106 such that a particular geographic location can be identified as having data connectivity issues )  generating report information identifying the logical network path and the connectivity issue.(Yoon-Paragraph 95, presentation and notification module 424 may also be configured to generate graphic representations 160 or textual representations 162 ) 


While Yoon substantially disclosed the claimed invention Yoon does not disclose (re. Claim 1) receiving a request to perform an offline connectivity check and
based on the logical network information, performing an offline traversal of the logical network path outside of the production environment; and
in response to detecting a connectivity issue during the offline traversal, generating report information identifying the logical network path and the connectivity issue.
While Yoon substantially disclosed the claimed invention Yoon does not disclose (re. Claim 1) after determining having limited or no access to the production environment: receiving, by the computer system, a request to perform an offline connectivity check between a source endpoint and a destination endpoint;
   based on the logical network information, performing, by the computer system, an offline traversal of the logical network path without injecting a packet to the production environment .

While Yoon substantially disclosed the claimed invention Yoon does not disclose (re. Claim 1) wherein the offline traversal includes assessing reachability between a pair of a current-hop logical network element located on the logical network path and a next-hop logical network element located on the logical network path by inspecting state information that is associated with the current-hop logical network element and stored in a datastore outside of the production environment.
Zhang Paragraph 20 disclosed wherein Offline verification module 165 generally takes a snapshot of the configuration and answers various performance related queries. Furthermore, offline verification module 165 checks if there is any SLA violation given the current configuration.
Zhang disclosed (re. Claim 1) receiving a request to perform an offline connectivity check (Zhang-Paragraph 54,Figure 4, a network device may conduct a query associated with a network function chain that includes a plurality of switches and middleboxes to verify whether a service performed by the network function chain complies with a Service Level Agreement (SLA) ) and
based on the logical network information, performing an offline traversal of the logical network path (Zhang-Paragraph 54, Figure 4,  a network function chain that includes a plurality of switches and middleboxes and a service performed by the network function chain ) outside of the production environment; (Zhang-Paragraph 20,Offline verification module 165 generally takes a snapshot of the configuration and answers various performance related queries. Offline verification module 165 checks if there is any SLA violation given the current configuration ) 
Yoon and Zhang are analogous art because they present concepts and practices regarding monitoring traffic flows through service chains.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Zhang into Yoon.  The motivation for the said combination would have been to use the verification results from SLA verifier 280 to intelligently select a particular measurement to use on a particular location of the network to improve coverage and detection rate. (Zhang-Paragraph 34)

Yoon-Zhang disclosed (re. Claim 1) in response to detecting a connectivity issue (Yoon-Paragraph 87, QoE optimization system 110 can determine the geographic location of the mobile device 102, or MTN nodes 106 such that a particular geographic location can be identified as having data connectivity issues )   during the offline traversal, (Zhang-Paragraph 20,Offline verification module 165 generally takes a snapshot of the configuration and answers various performance related queries. Offline verification module 165 checks if there is any SLA violation given the current configuration ) generating report information identifying the logical network path and the connectivity issue. (Yoon-Paragraph 95, presentation and notification module 424 may also be configured to generate graphic representations 160 or textual representations 162 )
While Yoon-Zhang substantially disclosed the claimed invention Yoon-Zhang does not disclose (re. Claim 1) wherein the offline traversal includes assessing reachability between a pair of a current-hop logical network element located on the logical network path and a next-hop logical network element located on the logical network path by inspecting state information that is associated with the current-hop logical network element and stored in a datastore outside of the production environment.
 	Wang Paragraph 12 disclosed wherein diagnostic tool starting from the first LFE on the logical path to the last LFE, receives the discovered state and realized state of each LFE (as well as the different states of any logical service that the LFE receives) from the source MFE that implements the LFE.
 	Wang disclosed (re. Claim 1) wherein the offline traversal includes assessing reachability between a pair of a current-hop logical network element located on the logical network path and a next-hop logical network element located on the logical network path. (Wang- Paragraph 12,diagnostic tool starting from the first LFE on the logical path to the last LFE, receives the discovered state and realized state of each LFE (as well as the different states of any logical service that the LFE receives) from the source MFE that implements the LFE.)
Yoon,Zhang and Wang are analogous art because they present concepts and practices regarding monitoring traffic flows through service chains.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Wang into Yoon-Zhang.  The motivation for the said combination would have been to enable identifying and reporting a logical network entity as having logical network issues.(Wang-Paragraph 55)
 	Yoon-Zhang-Wang disclosed (re. Claim 1) wherein the offline traversal includes assessing reachability between a pair of a current-hop logical network element located on the logical network path and a next-hop logical network element located on the logical network path. (Wang- Paragraph 12, diagnostic tool starting from the first LFE on the logical path to the last LFE, receives the discovered state and realized state of each LFE (as well as the different states of any logical service that the LFE receives) from the source MFE that implements the LFE.)
by inspecting state information that is associated with the current-hop logical network element and stored in a datastore outside of the production environment; (Zhang-Paragraph 20,Offline verification module 165 generally takes a snapshot of the configuration and answers various performance related queries. Offline verification module 165 checks if there is any SLA violation given the current configuration)
While Yoon-Zhang substantially disclosed the claimed invention Yoon-Zhang does not disclose (re. Claim 1) after determining having limited or no access to the production environment: receiving, by the computer system, a request to perform an offline connectivity check between a source endpoint and a destination endpoint;
   based on the logical network information, performing, by the computer system, an offline traversal of the logical network path without injecting a packet to the production environment.
 Hong Paragraph 34 disclosed wherein retrieved network data is stored at the storage 156 and is used by a path traversal engine 152 for identifying a packet-traversal path 170 in the logical network 110. The user interface 152 of the troubleshooting system 150 provides a troubleshooting request 160 that specifies a source identifier and a destination identifier. The path traversal engine 152 in turn uses the source identifier to identify the start of the path, and then identifies the network nodes in the logical network 110 that would be traversed by a packet whose destination address correspond to the destination identifier. In other words, the path traversal engine 152 produces the path 170 by emulating the forwarding of such a packet according to the content of the retrieved network data.
Hong disclosed (re. Claim 1) after determining having limited or no access to the production environment (Hong-Paragraph 80, receiving a troubleshooting request and for displaying the path reported by the path traversal engine)
receiving, by the computer system, a request to perform an offline connectivity check between a source endpoint and a destination endpoint;(Hong-Paragraph 66, troubleshooting system is provided by a computing device that is separate from the virtual network forwarding engine being monitored (e.g., a computing device that is not the host machine that is serving as a virtual network forwarding engine) )
   based on the logical network information, performing, by the computer system, an offline traversal of the logical network path without injecting a packet to the production environment (Hong-Paragraph 34,retrieved network data is stored at the storage 156 and is used by a path traversal engine 152 for identifying a packet-traversal path 170 in the logical network 110. The user interface 152 of the troubleshooting system 150 provides a troubleshooting request 160 that specifies a source identifier and a destination identifier. The path traversal engine 152 in turn uses the source identifier to identify the start of the path, and then identifies the network nodes in the logical network 110 that would be traversed by a packet whose destination address correspond to the destination identifier. In other words, the path traversal engine 152 produces the path 170 by emulating the forwarding of such a packet according to the content of the retrieved network data.)
Yoon,Zhang and Hong are analogous art because they present concepts and practices regarding monitoring traffic flows through service chains.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Hong into Yoon-Zhang.  The motivation for the said combination would have been to enable identifying if any of the forwarding tables or routing tables stored in the monitored virtual network forwarding engine contains an error, the troubleshooting system may report an erroneous path, such as a path that does not reach the requested destination.(Hong-Paragraph 59)


In regard to Claim 8
Claim 8 (re. non-transitory computer-readable storage medium) recites substantially similar limitations as Claim 1.  Claim 8 is rejected on the same basis as Claim 1. 
In regard to Claim 15
Claim 15 (re. system) recites substantially similar limitations as Claim 1.  Claim 15 is rejected on the same basis as Claim 1. 
 

In regard to Claim 2,9,16
Yoon-Zhang-Wang-Hong disclosed (re. Claim 2,9,16) wherein performing the offline traversal (Zhang-Paragraph 20,Offline verification module 165 generally takes a snapshot of the configuration and answers various performance related queries. Offline verification module 165 checks if there is any SLA violation given the current configuration ) comprises: assessing reachability of the destination endpoint from a current-hop logical network element (Yoon-Paragraph 87, mobile device 102, or MTN nodes 106 identified as having data connectivity issues ) located on the logical network path,  (Yoon-Paragraph 54, Figure 4,  a network function chain that includes a plurality of switches and middleboxes and a service performed by the network function chain ) wherein the logical network information includes layer-2 forwarding information or layer-3 forwarding information, or both.(Yoon-Paragraph 33, trace files from multiple different nodes in the telecommunications network (or from a communication interface between two nodes in the telecommunications network) or from multiple or single layers of a communication protocol stack of one of the devices, Paragraph 42, transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs  ) 
In regard to Claim 5,12,19
Yoon-Zhang-Wang-Hong disclosed (re. Claim 5,12,19) wherein performing the offline traversal (Zhang-Paragraph 20,Offline verification module 165 generally takes a snapshot of the configuration and answers various performance related queries. Offline verification module 165 checks if there is any SLA violation given the current configuration ) comprises: assessing reachability of the destination endpoint from a current-hop logical network element (Yoon-Paragraph 87, mobile device 102, or MTN nodes 106 identified as having data connectivity issues )  located on the logical network path, (Yoon-Paragraph 54, Figure 4,  a network function chain that includes a plurality of switches and middleboxes and a service performed by the network function chain ) wherein the logical network information includes packet-related statistics.(Yoon-Paragraph 87, network communications analysis may relate to packet drop rate, congestion windows, packet loss, packet error rate ) 
In regard to Claim 6,13,20
Yoon-Zhang-Wang-Hong disclosed (re. Claim 6,13,20) wherein generating the report information comprises: generating the report information that includes packet-related statistics (Yoon-Paragraph 87, network communications analysis may relate to packet drop rate, congestion windows, packet loss, packet error rate )  collected at the current-hop logical network element to indicate the connectivity issue. (Yoon-Paragraph 95, presentation and notification module 424 may also be configured to generate graphic representations 160 or textual representations 162 )

Claims 3-4,10-11,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (USPGPUB 2017/0149626) further in view of Zhang (USPGPUB 2018/0123930) further in view of Wang (USPGPUB 2017/0171055) further in view of Hong (USPGPUB 2017/0288981).

In regard to Claim 3,10,17
Yoon-Zhang disclosed (re. Claim 3,10,17)   performing the offline traversal. (Zhang-Paragraph 20,Offline verification module 165 generally takes a snapshot of the configuration and answers various performance related queries. Offline verification module 165 checks if there is any SLA violation given the current configuration )
While Yoon-Zhang substantially disclosed the claimed invention Yoon-Zhang does not disclose (re. Claim 3,10,17) in response to determination that the current-hop logical network element is a logical router port or a logical router, assessing the reachability based on layer-3 forwarding information associated with the logical router port or the logical router.
Wang Paragraph 55 disclosed wherein the diagnostic tool 240 identifies and reports a logical network entity (e.g., a VM, a tunnel endpoint, a logical switch, a logical router, etc.) as a problematic element. Wang Paragraph 3, Paragraph 100 disclosed after identifying the LFEs, the diagnostic tool 240  receives a discovered state of each LFE (e.g., runtime forwarding data for a logical L2 switch or a logical L3 router, etc.) from an MFE that implements the LFE.
Wang disclosed (re. Claim 3,10,17) in response to determination that the current-hop logical network element is a logical router port or a logical router, (Wang-Paragraph 55,the diagnostic tool 240 identifies and reports a logical network entity (e.g., a VM, a tunnel endpoint, a logical switch, a logical router, etc.) as a problematic element, Paragraph 3, Paragraph 100, after identifying the LFEs, the diagnostic tool 240  receives a discovered state of each LFE (e.g., runtime forwarding data for a logical L2 switch or a logical L3 router, etc.) from an MFE that implements the LFE.) assessing the reachability based on layer-3 forwarding information associated with the logical router port or the logical router.(Wang-Paragraph 66, the request is for analyzing a problematic logical switch, based on the topology of the network, the process may identify four different VMs, the physical ports (VNICs) of which, are associated with four logical ports of the logical switch ) 
Yoon,Zhang and Wang are analogous art because they present concepts and practices regarding monitoring traffic flows through service chains.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Wang into Yoon-Zhang.  The motivation for the said combination would have been to enable identifying and reporting a logical network entity as having logical network issues.(Wang-Paragraph 55)
 
In regard to Claim 4,11,18
Yoon-Zhang disclosed (re. Claim 4,11,18) wherein performing the offline traversal comprises:
in response to determination that the current-hop logical network element is a logical switch port or a logical switch, (Wang-Paragraph 55,the diagnostic tool 240 identifies and reports a logical network entity (e.g., a VM, a tunnel endpoint, a logical switch, a logical router, etc.) as a problematic element, Paragraph 3, Paragraph 100, after identifying the LFEs, the  the diagnostic tool 240  receives a discovered state of each LFE (e.g., runtime forwarding data for a logical L2 switch or a logical L3 router, etc.) from an MFE that implements the LFE.) assessing the reachability based on layer-2 forwarding information associated with the logical switch port or the logical switch. (Wang-Paragraph 66, the request is for analyzing a problematic logical switch, based on the topology of the network, the process may identify four different VMs, the physical ports (VNICs) of which, are associated with four logical ports of the logical switch )
 

Claims 7,14,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (USPGPUB 2017/0149626) further in view of Zhang (USPGPUB 2018/0123930) further in view of Wang (USPGPUB 2017/0171055) further in view of Hong (USPGPUB 2017/0288981) further in view of Rahman (USPGPUB 2020/0177458).

In regard to Claim 7,14,21
While Yoon-Zhang substantially disclosed the claimed invention Yoon-Zhang does not disclose (re. Claim 7,14,21) wherein identifying the logical network path comprises: based on the logical network information specifying an active-standby mode
associated with a particular logical network element, selecting an active instance of the particular logical network element for the logical network path.
Rahman Paragraph 17 disclosed wherein centralized network analytics platform maintains zone status information based upon collected data (e.g., "data at rest").  SDN controller may first identify a candidate host device/NFVI and/or a candidate VM/VNF to transfer traffic for the VM/VNF experiencing the anomaly. The SDN controller may then check for the target VM's health using a health probe to query a zone agent in the zone of the target VM.
Rahman Paragraph 29 disclosed SDN controller 155 may download computer-executable/computer-readable instructions, code, and/or programs (broadly "configuration code") for units 123 and 124 respectively, which when executed by a processor of the NFVI 113, may cause the NFVI 113 to perform as a PE router. Rahman Paragraph 30 disclosed wherein a multi-layer SDN controller may be responsible for instantiating, tearing down, configuring, reconfiguring, and/or managing layer 2 and/or layer 3 VNFs (e.g., a network switch, a layer 3 switch and/or a router, etc.)
Rahman disclosed (re. Claim 7,14,21) wherein identifying the logical network path comprises: based on the logical network information (Rahman-Paragraph 56, first policy trigger  ) specifying an active-standby mode associated with a particular logical network element, selecting an active instance of the particular logical network element for the logical network path.(Rahman-Paragraph 56, first policy trigger may identify at least a first virtual machine associated with the at least one of the plurality of edge devices and the at least one remedial action may comprise at least one of: instantiating at least a second virtual machine to replace the at least the first virtual machine for a network service, or redirecting traffic of the network service for the at least the first virtual machine to the at least the second virtual machine ) 

Yoon,Zhang and Rahman are analogous art because they present concepts and practices regarding monitoring traffic flows through service chains.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Rahman into Yoon-Zhang.  The motivation for the said combination would have been to enable the traffic for the VM to be transferred to a new and/or different VM in a same cloud zone or a different cloud zone. In either case, the redundancy of the zone status provided by the centralized network analytics platform and the VM/NFVI health status obtained from the zone agent ensures that the migration is proper. (Rahman-Paragraph 17)
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444